DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of Applicant’s claim to priority to Foreign Application No. EP10252048.3, filed on December 3, 2010, to National Stage Application No. PCT/EP2011/006055 filed on December 2, 2011 and as a Divisional of U.S. Application No. 13/990,067 filed on September 8, 2013, now Patent No. 10,104,911. 

Election/Restrictions
Applicant’s election without traverse of Species B-Figure 8, in the reply filed on January 6, 2021 is acknowledged.
Claims 1-3 and 6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2021.

Status of Claims 
This Office Action is responsive to the amendment filed on January 6, 2021. As directed by the amendment: claims 7 and 9-11 been amended. Thus, claims 4-5 and 7-11 are presently pending in this application, claims 1-3 and 6 being withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 4, 7, 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xia et al. (CA 2,641,869 A1; hereinafter: “Xia”).
Regarding Claim 4, Xia discloses an aerosol generating system comprising: an aerosol-forming chamber (A, Fig. A annotated below); and the leakage prevention means (15, 17; Fig. 1-2, 5; Pg. 9 ln 7-16; Pg. 13, ln 10-17) configured to prevent leakage of liquid aerosol condensate from the aerosol generating system (Pg. 9 ln 7-16; Pg. 13, ln 10-17), wherein the leakage prevention means comprises an impactor (A, Fig. B annotated below) configured to disrupt airflow in the aerosol-forming chamber so as to collect droplets of liquid being formed from the aerosol-forming substrate (Pg. 12, ln 21-24; Pg. 13, ln 7 to Pg. 14, ln 2; Fig. 1, 2, 5).

    PNG
    media_image1.png
    313
    440
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Xia.

    PNG
    media_image2.png
    307
    372
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5 of Xia.

Regarding Claim 7, Xia discloses the aerosol generating system wherein the leakage prevention means comprises at least one cavity (B, Fig. B annotated above) in a wall (C, Fig. B annotated above) of the aerosol- forming chamber, configured to collect liquid condensate formed from the aerosol-forming substrate (Pg. 9 ln 7-16; Pg. 13, ln 10-17).
Regarding Claim 9, Xia discloses the aerosol generating system further comprising a liquid storage portion (12; Fig. 1, 2, 5) configured to store the liquid aerosol-forming substrate (Pg. 12, ln 21-24; Pg. 13, ln 7 to Pg. 14, ln 2).
Regarding Claim 10, Xia discloses the aerosol generating system further comprising a capillary wick (11; Fig. 1-2) configured to convey the liquid aerosol-forming substrate by capillary action (Pg. 13, ln 20-22).
Regarding Claim 11, Xia discloses the aerosol generating system wherein the aerosol generating system is electrically operated (2, 3; Fig. 1-2, 6; Pg. 14, ln 3-25) and further comprises an electric heater (9; Fig. 1-2, 4) configured to heat the liquid aerosol-forming substrate (Pg. 11, ln 8-10; Pg. 12, ln 1 to Pg. 13, ln 6; Pg. 14, ln 3-25).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia as applied to claims 4 and 7, respectively, above, and further in view of Murphy (U.S. Pub. No. 2011/0120455).
Regarding Claim 5, Xia discloses the aerosol generating system of claim 4, above.  
Xia does not specifically disclose the aerosol generating system wherein the impactor includes capillary material.
Murphy teaches an aerosol dispensing device comprising a mouthpiece (1; Fig. 1-2) and an impactor (27, 28, 30, 31, 34, 36; Fig. 2-7) having capillary material (31; Fig. 2-3, 7; ¶¶ 0031, 34; Abstract) for the purpose of capturing liquid and preventing any leakage of the liquid from passing out of the mouthpiece (¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the impactor of the aerosol generating system of Xia to include the capillary material, as taught by Murphy for the purpose of capturing liquid and preventing any leakage of the liquid from passing to the mouthpiece (See Murphy: ¶ 0034).

Regarding Claim 8, Xia discloses the aerosol generating system of claim 7, above.  
Xia does not specifically disclose the aerosol generating system wherein the at least one cavity contains capillary material.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the impactor of the aerosol generating system of Xia to include the capillary material, as taught by Murphy for the purpose of capturing liquid and preventing any leakage of the liquid from passing out of the mouthpiece (See Murphy: ¶ 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ELLIOT S RUDDIE/Examiner, Art Unit 3785